Citation Nr: 0633045	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-42 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for respiratory disease.

2. Entitlement to service connection for multiple chemical 
sensitivity.

3. Entitlement to service connection for symptomatic flat 
feet.

4. Entitlement to service connection for spondylosis, posture 
and spine conditions, claimed as secondary to symptomatic 
flat feet.

5. Entitlement to service connection for intracranial 
infections.

6. Entitlement to service connection for periodontal disease.

7. Entitlement to service connection for color vision defect.

8. Entitlement to service connection for sinusitis, rhinitis, 
conjunctivitis and "CTA."


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served in the Army Reserves 
from May 1984 to August 1985, with one period of active duty 
from July 1984 to September 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas. 

The veteran had a hearing before the RO in November 2003 and 
the transcript is of record. The Board notes that the veteran 
requested a hearing before the Board in his November 2004 VA 
9 appeal. Subsequently, the veteran was scheduled and 
rescheduled for travel Board hearings on two separate 
occasions, both of which were cancelled at the veteran's 
request.  He did not request that the March 2006 hearing be 
rescheduled, so his request is considered withdrawn.

The issues of entitlement to service connection for 
symptomatic flat feet, spondylosis, posture and spine 
conditions, secondary to flat feet,  periodontal disease, 
color vision defect and sinusitis, rhinitis, conjunctivitis 
and "CTA" are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The veteran does not currently have respiratory disease.

2. The veteran does not currently have multiple chemical 
sensitivity. 

3.  The veteran does not currently have intracranial 
infections.


CONCLUSIONS OF LAW

1. The veteran's claimed respiratory disease was not incurred 
in or aggravated by active service. 38 U.S.C.A. §§ 1110, 
1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 and 3.304 (2005).

2. The veteran's claimed multiple chemical sensitivity was 
not incurred in or aggravated by active service. 38 U.S.C.A. 
§§ 1110, 1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303 and 3.304 (2005).

3. The veteran's claimed intracranial infections were not 
incurred in or aggravated by active service. 38 U.S.C.A. §§ 
1110, 1131, and 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 and 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder. Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf. See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence). The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims. The veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein. See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran). 

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions. 
Id. When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service. 38 C.F.R. 
§ 3.303(d).  

The law provides that only "veterans" are entitled to VA 
compensation under 38 C.F.R. §§ 1110 and 1131 (West 2002).  
The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service and who was discharged or released under conditions 
other than dishonorable." 38 U.S.C.A. § 101(2); 38 C.F.R. § 
3.1(d). The claimant was a member of the Army Reserves, with 
a single period of active duty, from July 10 to September 12, 
1984.  

None of the presumptions found at 38 C.F.R. §§ 3.307 and 
3.309 apply to the claimant since he had less than 90 days of 
active military service.  In the absence of a presumption, in 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability. See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. 
App. 341, 346 (1999).

The veteran alleges that during active duty, he was exposed 
to toxic chemicals resulting in a multitude of current 
physical problems.  The Board acknowledges that the veteran 
is competent to give evidence about what he experienced; for 
example, he is competent to discuss his current pain and 
other experienced symptoms. See, e.g., Layno v. Brown, 6 Vet. 
App. 465 (1994). He is not, however, competent to diagnose 
any medical disorder or render an opinion as to the cause or 
etiology of any current disorder because he does not have the 
requisite medical knowledge or training. See Rucker v. Brown, 
10 Vet. App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Board notes that the veteran's alleged in-service 
exposure to chemical toxins has not been confirmed. The 
veteran's personnel records could not be obtained despite 
several attempts. Where "service ... records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  The case law does not, however, 
lower the legal standard for proving a claim for service 
connection, but rather increases the Board's obligation to 
evaluate and discuss in its decision all of the evidence that 
may be favorable to the claimant.  See Russo v. Brown, 9 Vet. 
App. 46 (1996).  Further, there is no adverse presumption of 
service connection as a result of the loss of these records.  
Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006).  There 
is, however, an expanded duty to assist the veteran in 
obtaining evidence from alternate or collateral sources.  Id.  

In this case, the veteran did submit some personnel records 
he had in his possession. His service medical records, 
further, were obtained and are in the file. The evidence, 
although incomplete, does not indicate any treatment, 
diagnosis or complaint of exposure to toxic chemicals.

The veteran's entire case rests on his alleged exposure to 
chemicals during service.  The veteran testified that his 
work assignments during active duty caused him to be near a 
chemical store where he suspects he was exposed to arsenic. 
Other assignments while in service further exposed him to 
arsenic through wood-treated lumbar used in building. 

The veteran's allegations have been inconsistent, at best.  
On the 2002 claim form, he states he was in the vicinity of 
an accidental chemical release, but the chemical was not 
identified at that time.  However, he told a private 
physician in January 2003 that he was exposed to Lewisite 
leaking from a truck while stationed at Fort Leonard Wood.  
The veteran argues his in-service hospitalization for 
respiratory problems was precipitated by this alleged 
chemical exposure.

The veteran's service medical records do confirm his 
treatment and hospitalization for a respiratory disease from 
July 28, 1984 to July 30, 1984. The veteran was then released 
to full active duty until September 1984. In May 1985, the 
veteran was permanently medically discharged from the Army 
Reserves due to complications with his flat feet. At that 
time, no mention or diagnosis of any respiratory condition 
was rendered. 

The service records do not confirm that the veteran was ever 
exposed to any type of chemicals or that his basic training 
brought him into contact with any types of chemicals.  The 
extensive evidence he has submitted on various weapons and 
chemicals at Fort Leonard Wood do not show that he personally 
was ever exposed to these chemicals.  The veteran certainly 
does not possess the scientific or medical knowledge to 
provide competent evidence on this point.  The medical 
records showing his allegation of such a history are all 
dated contemporaneous with his claim for VA compensation.  
These do no more than recount the veteran's unsubstantiated 
history on this point.  


There simply is no medical evidence showing current 
respiratory disease or a diagnosis of multiple chemical 
sensitivity or a diagnosis of "intracranial" infections.  
Although there is verification of treatment of a respiratory 
disease during active duty, the veteran was hospitalized for 
two days and then sent back to active duty. Moreover, his May 
1985 medical determination, which resulted in a medical 
discharge, made no mention of any respiratory disease at 
discharge. His service medical records simply do not confirm 
that he had a chronic respiratory condition at that time, 
since no complaints were made at separation and there is no 
medical evidence showing a current respiratory disease or 
complaints.

The veteran testified during his November 2003 hearing before 
the RO that his private doctor, Dr. Willoughby, diagnosed him 
with "multiple chemical sensitivity" (MCS). The Board notes 
that Dr. Willoughby's treatment records were requested by the 
VA, but never obtained. Currently, the record is devoid of 
any "MCS" diagnosis. Indeed, the veteran's post-service 
treatment records show extensive treatment for other medical 
conditions, but are devoid of any definitive diagnoses of a 
respiratory condition or a chemical sensitivity or 
intracranial infections. The only available medical evidence 
includes a January 2003 mineral check elemental hair analysis 
indicating that the veteran's body carries abnormal amounts 
of antimony, arsenic, cobalt, magnesium, strontium, sulfur 
and zinc. Notwithstanding the test results, no medical 
opinion links the veteran's levels of these mineral elements 
to any current disability. 

In support of his claims, the veteran submitted a September 
2002 statement from his private treating podiatrist, Dr. 
Stabile, DPM. The statement focuses on the veteran's foot, 
lower extremity and back conditions, but notes the veteran's 
self-reported history of respiratory disease and chemical 
exposure. In commenting on the possible etiology of the 
veteran's foot and back conditions, Dr. Stabile did opine as 
follows:

 Some level of the possible infectious agents involved 
with the chemical accident exposure may be contributing 
to a systemic arthritic process. A rheumatologist and 
toxicologist's evaluation is in order to give opinion on 
that.

To the extent Dr. Stabile's opinion is linking the veteran's 
alleged in-service chemical exposure to any current 
disability, the Board concludes the medical opinion is not 
persuasive for the following reasons.

Dr. Stabile's opinion, for one, is based on at least 
incomplete information and at most inaccurate factual 
premises and therefore is not probative. See Reonal v. Brown, 
5 Vet. App. 458, 460-61 (1993). In reporting the veteran's 
medical history, Dr. Stabile presumed the veteran's rendition 
of his military history. Significantly, Dr. Stabile accepted 
the veteran's contention that "he was exposed to an 
accidental chemical release while in the service, resulting 
in many bouts of intra cranial infections...." The service 
medical records neither indicate exposure to chemicals nor 
"many bouts" of intra cranial infections. Dr. Stabile's 
opinion, moreover, is admittedly based on no clinical tests.

The actual substance of Dr. Stabile's opinion, moreover, is 
speculative at best. Although it is favorable to the 
veteran's claim at first glance, Dr. Stabile acknowledges the 
speculation of a causal connection between the veteran's 
alleged chemical exposure and any current disability and 
merely states that the chemical accident "may be 
contributing to a systemic arthritic process." What he 
actually proffers is the speculative possibility that the 
connection may exist and indeed admits that "a 
rheumatologist and toxicologist's evaluation is in order to 
give opinion on that." Medical opinions which are 
speculative, general or inconclusive in nature cannot support 
a claim. See Obert v. Brown, 5 Vet. App. 30, 33 (1993). The 
fact that something is a possibility does not mean it is as 
likely as not the cause of the current conditions.

As for the medical literature provided by the veteran, such 
generic texts, which do not address the facts in this 
particular veteran's own case, and with a sufficient degree 
of medical certainty, do not amount to competent medical 
evidence of causality. Sacks v. West, 11 Vet. App. 314 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996). Therefore, the 
Board assigns more weight to the objective medical evidence 
of record as outlined above.

The Board has considered the veteran's statements. His claims 
that his in-service treatment for a respiratory disease 
resulted in a chronic disability and that an alleged chemical 
accident occurred resulting in a "multiple chemical 
sensitivity" simply cannot be substantiated by the record. 
The fact remains that there is no medical evidence that the 
veteran has current MCS or respiratory disease or 
intracranial infections. The veteran is currently under 
treatment for other conditions and lengthy amounts of medical 
records are of evidence. Within those records, no diagnoses 
for these alleged conditions exist. There is simply nothing 
in the record that supports his contention that he has 
current respiratory and MCS disabilities or intracranial 
infections. 

To the extent that the veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

In short, there simply is no evidence that the veteran 
currently has MCS or a respiratory condition or intracranial 
infections and, therefore, service connection is not 
warranted. As reflected by the discussion above, the 
preponderance of the evidence is against the veteran's 
claims. As such, the benefit-of-the-doubt rule does not 
apply. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Veterans Claims Assistance Act (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2005).  

The notice requirements were met in this case by letters sent 
to the veteran in December 2002 and May 2004.  These letters 
advised the veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b) (2005).  The 2004 letter told 
him to provide any relevant information or evidence in his 
possession. The veteran has not alleged that VA failed to 
comply with the notice requirements of the VCAA, and he was 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims, and has in fact provided 
additional arguments at every stage.



Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  To the 
extent the 2002 letter was deficient in any manner, the 
veteran was given further VCAA content complying notice in 
the 2004 letter.  Any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  See 
Mayfield, supra.  The content of the 2004 notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
claim was readjudicated and an SOC was provided to the 
veteran in September 2004.  Not only has he been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file. Although his service personnel records could not be 
obtained, the VA exhausted all other means to salvage the 
records, some of which were provided by the veteran himself.  
Private medical records identified by the veteran have been 
obtained, to the extent possible. Although the veteran 
identified Dr. Willoughby as a treating physician for his 
alleged MCS condition, those records were requested by the VA 
with the veteran's signed waiver and release form, but to no 
avail. The veteran has at no time referenced any other 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law. 
The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran currently 
has the alleged disabilities claimed is his own lay 
statements. Such evidence is insufficient to trigger VA's 
duty to provide an examination. The Court has held, in 
circumstances similar to this, where the supporting evidence 
of record consists only of a lay statement, that VA is not 
obligated, pursuant to 5103A(d), to provide an appellant with 
a medical nexus opinion.  See Duenas v. Principi, 18 Vet. 
App. 512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with section 5103A(d) and evidence of record "establishing 
that the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 
(Fed. Cir. 2003) (holding that the Secretary's obligations 
under section 5103A to provide a claimant with a medical 
examination or to obtain a medical opinion is triggered if 
the evidence of record demonstrates "some casual connection 
between his disability and his military service"). 

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claims, as indicated above.  


ORDER

Entitlement to service connection for respiratory disease is 
denied.

Entitlement to service connection for multiple chemical 
sensitivity is denied.

Entitlement to service connection for intracranial infections 
is denied.


REMAND

Although the veteran timely perfected appeals for eight 
separate issues as enumerated above, the veteran did not 
receive notification as required by the Veterans Claims 
Assistance Act (VCAA). The VCAA, in part, requires the VA to 
adequately identify the evidence necessary to substantiate 
the claim, the evidence presently of record, and the 
veteran's and VA's respective responsibilities in development 
of evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Here, no VCAA letter was sent to the veteran 
regarding entitlement to service connection for periodontal 
disease, color vision defect, or sinusitis, rhinitis, 
conjunctivitis and "CTA." Although a VCAA letter was sent 
to the veteran in May 2004 regarding, in pertinent part, 
entitlement to service connection for spondylosis, he was 
never advised of the laws and regulations specific to issues 
claimed as secondary to another disability as is the case 
here. 

The veteran is entitled to a letter adequately identifying 
the evidence necessary to substantiate his service connection 
claims. While a September 2004 Statement of the Case (SOC) 
appears to have notified the veteran of the law and 
regulations pertaining to all his claims, he was never sent a 
specific letter providing notice of the VCAA.



In regard to the veteran's claimed symptomatic flat feet and 
spine conditions, as outlined above, the veteran alleges 
these conditions occurred as a result of active duty. In-
service personnel and medical records indicate the veteran 
was treated for and medically discharged for complications 
related to his flat feet. 

Post-service private chiropractic treatment records from July 
2002 indicate current diagnoses of flat feet and several 
spine conditions to include cervical, thoracic and lower 
lumbar spondylosis with disc degenerations. Additionally, the 
veteran's private podiatrist, Dr. Stabile, indicated in a 
September 2002 statement as follows:

[The veteran's] flatfoot disorder resulted in his 
developing painful arches during basic training with 
three weeks on limited duty with no running, marching or 
physical training exercises. ... In summary, [the 
veteran's] flatfoot disorder was severe enough that he 
was granted a permanent medical disqualification from 
the service and his condition only persisted. ... It is my 
medical opinion, with a reasonable degree of certainty, 
that [the veteran's] lower extremity and back ailments 
are related to his flatfoot disorder. 

The pre- and post- service medical records are not 
dispositive, but they are enough to raise the possibility 
that the claimed conditions could be related to his in-
service treatment and medical discharge. See Duenas v. 
Principi, 18 Vet. App. 512 (2004). Therefore, VA examinations 
are indicated.

Accordingly, the case is REMANDED for the following action:

1. Please send the veteran a corrective 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) for the issues of 
service connection for spondylosis, 
posture and spine condition, including an 
explanation as to the information or 
evidence needed to establish a disability 
claimed as secondary to another 
disability. Also send the veteran VCAA 
notice for the issues of entitlement to 
service connection for periodontal 
disease, color vision defect and 
sinusitis, rhinitis, conjunctivitis and 
"CTA." The RO must ensure that all VCAA 
notice obligations are satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A, implementing regulations, 
interpretative precedent Court decisions, 
and any other applicable legal precedent.

2. After the above is complete, schedule 
the veteran for appropriate examinations 
for the claimed conditions of symptomatic 
flat feet and spondylosis, claimed as 
secondary to flat feet, to determine the 
extent and likely etiology of any foot or 
back condition(s) found. 

The claims folder must be reviewed by the 
examiner(s) and the examiner(s) should 
provide a complete rationale for any 
opinion given without resorting to 
speculation specifically commenting on:

*	whether the in-service complaints and 
treatment for flat feet indicate the 
condition was aggravated (i.e., 
worsened) by any in-service injury or 
event or whether these represented 
the natural progress of the disease; 

*	whether the veteran's current back 
condition(s) have been caused or 
aggravated by his flat feet. 

The examiner(s) must resolve any 
conflicting medical evidence, specifically 
Dr. Stabile's opinion.

It would be helpful if the examiner(s) 
would use the following language, as 
may be appropriate:  "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" 
(meaning likelihood of at least 50%), 
or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of that conclusion as it is to find 
against it.  
 
3. The RO should then readjudicate the 
veteran's claims. If the claims remain 
denied, issue a supplemental statement of 
the case (SSOC) to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims. His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated. The veteran is also advised 
that failure to report for any scheduled examination may 
result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  

______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


